Claim by Industrial Commissioner to recover $500 for the special fund under subdivision 8 of section 15 of the Workmen’s Compensation Law, and $500 for the vocational rehabilitation fund under subdivision 9 of section 15. The employee resided and was killed in New Jersey. The employer maintained its office in New York. The employee received his instructions and his wages from the New York office and rendered his reports to the New York office. His duties as repair man of machines manufactured by the employer called him into the State of New Jersey mainly, but when there was no work for him in New Jersey then he was assigned to the same duty in New York. The question is whether the New York State Industrial Board had jurisdiction. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Heffeman, JJ.